NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

AZBILEG SHURA; et al.,                            No. 09-70030
                                                      10-73768
               Petitioners,
                                                  Agency Nos. A098-838-000
  v.                                                          A098-838-001
                                                              A098-838-002
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       In these consolidated cases, Azbileg Shura and his family, natives and

citizens of Mongolia, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from the immigration judge’s (“IJ”) decision

denying their applications for asylum, withholding of removal, and relief under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”), and of the BIA’s order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We grant the petition for review in No. 09-70030

and remand, and we dismiss the petition for review in No. 10-73768.

      There is no inconsistency between Shura’s documentary evidence and his

testimony with respect to the year that the Healthy Society Citizen’s Movement

started. See Morgan v. Mukasey, 529 F.3d 1202, 1209 (9th Cir. 2008) (no

inconsistency between application and testimony). In addition, the discrepancy

regarding the date which Shura became Secretary of the Healthy Society Citizen’s

Movement is a trivial inconsistency that has no bearing on Shura’s credibility. See

Ren v. Holder, 648 F.3d 1079, 1085-86 (9th Cir. 2011) (“minor discrepancies in

dates that...cannot be viewed as attempts by the applicant to enhance his claims of

persecution have no bearing on credibility”). Finally, considering the “totality of

the circumstances,” the last inconsistency the IJ cited appears to be an “innocent

mistake.” See id. at 1087. Therefore, substantial evidence does not support the

agency’s adverse credibility finding. See id. at 1089. Accordingly, we remand

Shura’s asylum, withholding of removal, and CAT claims, on an open record, for


                                                                               09-70030
further proceedings consistent with this disposition. See Soto-Olarte v. Holder,

555 F.3d 1089, 1096 (9th Cir. 2009); INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      In light of our above conclusion, we dismiss as moot Shura’s challenge to

the BIA’s denial of his motion to reopen.

      No. 09-70030: PETITION FOR REVIEW GRANTED; REMANDED.

      No. 10-73768: PETITION FOR REVIEW DISMISSED.




                                                                             09-70030